DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Application Publication 2018/0097275 and Ito JP Patent Publication JP 2017163406 A (cited by applicant, see attached machine translation for references) and Komachi et al. US Patent Application Publication 2016/0164178.
Regarding Claim 1, Lee et al. teaches an antenna apparatus (Figs. 1, 6A-6C), comprising: 
an antenna coil (650, 651, 653 Figs. 6A, 6B Par. 0101) configured to conduct short-range wireless communication by magnetic coupling (“Magnetic field communication may be implemented with near field communication (NFC), magnetic secure transmission or near field magnetic data stripe transmission (MST)” Par. 0043, NFC Par. 0105); 
a conductive plate (620 Figs. 6A, 6B Par. 0099) disposed to face the antenna coil, the conductive plate including an opening (626 Figs. 6A, 6B Par. 0099), 
a slit (627 Figs. 6A, 6B Par. 0099) formed to extend from the opening toward an outside of the conductive plate (extending from 626 to 621 Figs. 6A, 6B / outside of 620 better seen in Fig. 6B).
Lee et al. is silent on the opening formed to be positioned to overlap with at least one portion of the antenna coil, a conductive member disposed along an 
However, Ito teaches a conductive member (metal ring 113 / 413 / 713 Par. 0026, 0039, 0046 Figs. 3, 4, 7) disposed along an edge, of the conductive plate (edge of 11 Figs. 3, 4, 7), defining the opening (Figs. 3, 4, 7); and a first insulating member (414 Fig. 4 Par. 0039) disposed between the conductive plate and the conductive member. Additionally, Komachi et al. teaches an opening (SL Figs. 1A, 1B Par. 0027) formed to be positioned to overlap with at least one portion of the antenna coil (13 Figs. 1A, 1B Par. 0029), wherein the at least one portion of the antenna coil overlapping with the opening is formed on a plane parallel to an extending direction of the conductive plate (1A, 1B Par. 0029). 
In this particular case, providing a conductive member disposed along an edge of the conductive plate and defining the opening is common and well known in the art as evident by Ito as a decorative metal ring (Par. 0026); and providing a first insulating member disposed between the conductive plate and the conductive member is common and well known in the art as evident by Ito as an adhesive in order to attach the metal ring to the surface of the conductive plate 11 (Par. 0039). Furthermore, providing the opening to overlap at least one portion of the antenna coil, and wherein the at least one portion of the antenna coil overlapping with the opening is formed on a plane parallel to an extending direction of the conductive plate are common and well known in the art as 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the conductive plate of Lee et al. with a conductive member disposed along the edge and an insulating member as an adhesive based on the teachings of Ito in order to provide the apparatus with a decorative metal ring around the opening attached with an adhesive; and to provide the opening to overlap at least one portion of the antenna coil, and to form the at least one portion of the antenna coil overlapping with the opening on a plane parallel to an extending direction of the conductive plate based on the teachings of Komachi et al. in order to enhance the radiation efficiency of the antenna device, and lengthen the communication range of the antenna device.
Regarding Claim 2, Lee et al. as modified teaches the antenna apparatus according to claim 1 as shown in the rejection above.
Lee et al. is silent on wherein the conductive member includes a clearance configured to cut electrical connection in the conductive member.
However, Ito teaches wherein the conductive member includes a clearance (713 better seen in Fig. 7b Par. 0046) configured to cut electrical connection in the conductive member (“The metal ring 713 provided in the housing 71 is provided with a notch that reaches the inner edge from the outer edge thereof. The metal ring 713 has a substantially "C" shape in a plan view. As a result, when the antenna device 43 is used, even if the coil conductor 432 
In this particular case, providing the conductive member with a clearance is common and well known in the art as evident by Ito in order to prevent eddy current from flowing through the conductive member and thereby not interfering with the magnetic field generated by the antenna (Par. 0046).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the conductive member of Lee et al. with a clearance based on the teachings of Ito in order to prevent eddy current from flowing through the conductive member and thereby not interfering with the magnetic field generated by the antenna
Regarding Claim 3, Lee et al. as modified teaches the antenna apparatus according to claim 2 as shown in the rejection above. 
Lee et al. is silent on further comprising a second insulating member disposed in a position in which the clearance is formed.
However, Ito teaches a second insulating member (cover glass 112 Figs. 3, 4, 7 Par. 0025, 0026) disposed in a position in which the clearance is formed.
In this particular case, providing a second insulating member in the clearance such as a glass cover is common and well known in the art as evident by Ito in order to provide a translucent window for the camera.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the clearance of the conductive member of Lee et al. with a second insulating member such as a 
Regarding Claim 4, Lee et al. as modified teaches an electronic device (11 Fig. 1A) including the antenna device according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. US Patent Application Publication 2016/0268672 discloses an NFC antenna assembly.
Lee et al. US Patent Application Publication 2018/0069312 discloses an electronic device having a loop antenna.
Nakano et al. US Patent Application Publication 2013/0307746 discloses an antenna device having a coil shaped conductor and a sheet conductor having a slit.
Takahashi et al. US Patent Application Publication 2018/0294544 discloses an antenna device having a coil antenna.
Asou et al. US Patent Application Publication 2015/0222009 discloses an antenna device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845